FILED
                                                                  15-0232
                                                                  11/17/2015 2:59:34 PM
                                                                  tex-7868076
                                                                  SUPREME COURT OF TEXAS
                                                                  BLAKE A. HAWTHORNE, CLERK

                           Cause No. 15-0232

                 IN THE SUPREME COURT OF TEXAS

                LEVINSON ALCOSER ASSOCIATES, L.P. and
                      LEVINSON ASSOCIATES, INC.,

                                                Petitioners,

                                     V.

                           EL PISTOLÓN II, LTD.,

                                                Respondent.


        PETITIONERS’ UNOPPOSED MOTION FOR
    EXTENSION OF TIME TO FILE BRIEF ON THE MERIT


RICHARD B. PHILLIPS, JR.   BORIS A. HIDALGO           EDMUNDO O. RAMIREZ
State Bar No. 24032833     State Bar No. 09587100     State Bar No. 16501420
THOMPSON & KNIGHT LLP      THOMPSON & KNIGHT LLP      ELLIS KOENECKE &
One Arts Plaza             333 Clay Street               RAMIREZ, L.L.P.
1722 Routh Street          Suite 3300                 1101 Chicago Ave.
Suite 1500                 Houston, Texas 77002       McAllen, Texas 78501
Dallas, Texas 75201        Phone: 713-951-5857        Phone: 956-682-2440
Phone: 214-969-1700        Fax: 832- 397-8170         Fax: 956-682-0820
Fax: 214-969-1751          boris.hidalgo@tklaw.com    eor@ekrattorneys.com
rich.phillips@tklaw.com



                    COUNSEL FOR PETITIONERS
              LEVINSON ALCOSER ASSOCIATES, L.P. and
                    LEVINSON ASSOCIATES, INC.
TO THE HONORABLE SUPREME COURT OF TEXAS:

    1.   Under Rules 2, 10.5(b), and 55.7, Petitioners Levinson Alcoser

Associates, L.P. and Levinson Associates, Inc. respectfully request a 15-day

extension of time to file their opening brief on the merits.

    2.   This is an interlocutory appeal from an order denying Petitioners’

motion to dismiss under Texas Civil Practice and Remedies Code Chapter

150. The Court of Appeals for the Thirteenth District affirmed in part and

reversed in part. The Court has requested briefs on the merits, and

Petitioners’ opening brief is due on Monday, November 23, 2015.

    3.   The requested extension would make the reply due on Tuesday,

December 8, 2015.

    4.   This is Petitioners’ first request for an extension of time to file their

opening brief on the merits.

    5.   Counsel for Respondent El Pistolón II, Ltd. has indicated that

Respondent is not opposed to this requested extension.

    6. Petitioners request this extension of time because Richard B.

Phillips, Jr., who is lead counsel on appeal, has been occupied with other

matters since the court requested briefs on the merits. Specifically, Mr.

Phillips had an oral argument in the Thirteenth Court of Appeals on October


PETITIONERS’ UNOPPOSED MOTION TO EXTEND TIME
TO FILE OPENING BRIEF ON THE MERITS — PAGE 1
22 in Cause No. 13-14-00428-CV, Alma Investments, Inc. v. Bahia Mar Co-

Owners Association, Inc. and an oral argument in the Fifth Court of Appeals

on October 27 in Cause No. 15-14-01318-CV, Tatum v. Hersh. During the

weeks of October 26 and November 2, Mr. Phillips was involved in an

emergency mandamus proceeding in the Fifth Court of Appeals (Cause No.

05-15-01304-CV, In re Gearbox Software LLC) and this Court (Cause No. 15-

0836, In re Martel). Mr. Phillips has also been occupied with a mandamus

proceeding in the United States Court of Appeals for the Fifth Circuit (No.

15-41501, In re Devon Energy Production Co., L.P.). He was also occupied with

a motion for rehearing that was due in the United States Court of Appeals

for the Second Circuit on November 13 (Cause No. 14-3852, Highland

Capital Management LP v. U.S.).

    7. Because of these circumstances, Petitioners’ counsel needs

additional time to prepare the brief on the merits.

    WHEREFORE, Petitioners Levinson Alcoser Associates, L.P. and

Levinson Associates, Inc. respectfully request that this Court extend the

deadline for their opening brief on the merits to Tuesday, December 8, 2015.

Petitioners further request general relief.




PETITIONERS’ UNOPPOSED MOTION TO EXTEND TIME
TO FILE OPENING BRIEF ON THE MERITS — PAGE 2
                             Respectfully submitted,
                             THOMPSON & KNIGHT LLP

                             BY: /S/ Richard B. Phillips, Jr.
                                 Richard B. Phillips, Jr.
                                 State Bar No. 24032833
                                 rich.phillips@tklaw.com
                             One Arts Plaza
                             1722 Routh Street, Suite 1500
                             Dallas, Texas 75201
                             Phone: (214) 969-1700
                             Fax: (214) 969-1751

                                 Boris A. Hidalgo
                                 State Bar No. 09587100
                                 boris.hidalgo@tklaw.com
                             333 Clay Street
                             Suite 3300
                             Houston, Texas 77002
                             Phone: (713) 951-5857
                             Fax: (832) 397-8170

                             ELLIS KOENECKE & RAMIREZ, L.L.P.

                                 Edmundo O. Ramirez
                                 State Bar No. 16501420
                                 eor@ekrattorneys.com
                             1101 Chicago Ave.
                             McAllen, Texas 78501
                             Phone: 956-682-2440
                             Fax: 956-682-0820

                             COUNSEL FOR PETITIONERS
                             LEVINSON ALCOSER ASSOCIATES,
                             L.P. and LEVINSON ASSOCIATES,
                             INC.


PETITIONERS’ UNOPPOSED MOTION TO EXTEND TIME
TO FILE OPENING BRIEF ON THE MERITS — PAGE 3
                     CERTIFICATE OF CONFERENCE

    On November 16, 2015, Jason Itkin, counsel for Respondent, indicated
that Respondent is not opposed to the requested 15-day extension.

                                /s/ Richard B. Phillips, Jr.
                                Richard B. Phillips


                    CERTIFICATE OF SERVICE
    On this 17th day of November, 2015, a true and correct copy of the
foregoing motion for extension of time has been served on the following
counsel for Respondent by electronic service:

Gilberto Hinojosa                   Jason A. Itkin
ghinojosa@ghinojosalaw.net          jitkin@arnolditkin.com
Law Office of Gilberto Hinojosa and Noah Wexler
Associates P.C.                     nwexler@arnolditkin.com
622 E. St. Charles                  Caj Boatright
Brownsville, Texas 78520            cboatright@arnolditkin.com
Phone: 956-544-4218                 Arnold & Itkin, LLP
                                    1401 McKinney Street, Suite 2250
                                    Houston, Texas 77010
                                    Phone: 713-222-3800

                                /s/ Richard B. Phillips, Jr.
                                Richard B. Phillips




PETITIONERS’ UNOPPOSED MOTION TO EXTEND TIME
TO FILE OPENING BRIEF ON THE MERITS — PAGE 4